Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claims 1 and 10 not found was a use of an elongated crest on an upper surface, the elongated crest being spaced from the first and second lateral edges of a plate, the elongated crest extending along a length of the middle section and into the chisel section of the plate of a pry bar assembly; in combination with all of the limitations set forth in claims 1 and 10 respectively of the instant invention.

None of the cited prior arts, alone or combined, teaches or renders obvious the allowable subject matter of the instant invention.
	
The closest prior art, Allen et al (US 8,646,138 B2) teaches a similar pry bar assembly (fig1A) of claims 1 and 10. However, Allen et al does not teach a use of an elongated crest on the upper surface, the elongated crest being spaced from the first and second lateral edges of a plate, the elongated crest extending along a length of the middle section and into the chisel section (claimed in claims 1 and 10) and a use of a pair of indentations and a pair of ridges on the claw section (claimed in claim 10); in combination with all of the claimed limitations set forth in claims 1 and 10 respectively of the instant invention.   
Prior art, Clark (4,536,910) teaches a use of an elongated crest spaced from first and second lateral edges and extending into a chisel section (fig2A). However, incorporating the elongated crest of Clark into the pry bar assembly of Allen et al would interfere with an aperture 58 with a protrusion/staple puller 62 and destroy the intended purposes of the pry bar assembly of Allen et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 8, 2021